                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION



 EARNEST BARNARD CLAYTON,

               Plaintiff,                                CIVIL ACTION NO.: 6:I7-cv-I49


        V.



 DAVIDSON,et ai.

               Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 21. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES without

prejudice Plaintiffs Complaint, as amended, for Plaintiffs failure to follow this Court's Orders

and failure to prosecute, DIRECTS the Clerk of Court to enter the appropriate judgment of

dismissal and CLOSE this case, and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this^^^^ day of August, 2019.



                                                                  JUDGE
                                     UNITEDJSTATES DISTRICT COURT
                                             lERN DISTRICT OF GEORGIA
